DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/18/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-30 numbered accordingly are allowed herein. 
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed 8/18/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-30 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 15, 19, and 27 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Zhou et al. US 20190141742 hereafter Zhou discloses in Section [0403] For a cross-CC (i.e. cross-component carrier) scheduling, a DCI transmitted in PCell indicate a BWP among the one or more configured BWPs, and grants detailed resource; and Section [0477] In an example, the UE may set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH or PUSCH, respectively, by the UE in the flexible symbols of the slot; and the prior art, Takeda et al. US 20210051666 hereafter Takeda discloses in Section [0037] The slot format may indicate a transmission direction (one of UL, DL and flexible) of each symbol in one slot; Section [0055] By configuring an unknown (flexible) symbol to a DL carrier, it is possible to stop reception (e.g., monitoring of a PDCCH) of the UE. By configuring an unknown (flexible) symbol to a UL carrier or an SUL carrier, it is possible to stop transmission of the UE; Section [0098] It may be assumed for FDD UL that the transmission direction of the uninstructed slot is unknown (dynamic unknown or flexible)l and the prior art Chen et al. US 20180219654 discloses in Section [0024] Accordingly, a wireless communications system (e.g., a New Radio (NR) system) may support the use of time and frequency resources with varying numerology (e.g., different subcarrier spacing and slot durations) to support more flexible allocation of resources. Efficient techniques for communicating using the different variations of time and frequency resources may be desirable to improve throughput in a wireless communications system. Specifically, a system may support communication with half-duplex operation using efficient techniques for transitioning between uplink and downlink configurations and for communicating over multiple carriers.
However, Zhou in view of Takeda and Chen in combination do not render obvious in combination with other limitations in the independent claims 1 and 15 the claim elements A method of wireless communication at a user equipment (UE) operating in a half duplex operation in a frequency division duplexing (FDD) mode, the method comprising:  receiving a first indication of a slot pattern for a plurality of slots associated with at least one component carrier assigned to the UE, wherein the first indication indicates that each of the plurality of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot, and the plurality of slots includes a flexible slot; receiving, from a base station, a second indication indicating whether the flexible slot is the uplink slot or the downlink slot, wherein the VE determines the flexible slot to be the uplink slot for each component carrier in a first group of component carriers if a downlink control information (DCI) schedules uplink resources for an uplink transmission from the UE on the component carrier or if a slot format indicator (SFI) indicates the flexible slot as the uplink slot for the component carrier, and wherein the flexible slot is determined to be the downlink slot for each component carrier in a second group of component carriers if the DCI schedules downlink resources for a downlink transmission to the UE on the component carrier or if the SFI indicates the flexible slot as the downlink slot for the component carrier; and communicating with the base station based on at least one of the first indication or the second indication.
However, Zhou in view of Takeda and Chen in combination do not render obvious in combination with other limitations in the independent claims 19 and 27 the claim elements A method of wireless communication at a user equipment (UE) operating in a half duplex operation in a frequency division duplexing (FDD) mode, the method comprising: receiving an indication of a slot pattern for a plurality of slots associated with multiple component carriers assigned to the UE, wherein the indication indicates that each of the plurality
of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot, wherein a first component carrier has a first numerology and a second component carrier has a second numerology that is different than the first numerology; and determining a slot duration for applying the slot pattern based on a reference numerology, wherein the reference numerology is based on a corresponding numerology for an active bandwidth part on the first component carrier or the second component carrier in which a downlink control information (DCI) or a slot format indicator (SFI) is received.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-30 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-30              are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 26, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477